DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 fail to include a proper transitional phrase which would delineate a preamble from a body and therefore it is unclear what the limits to the scope of the claim are. The claims recite both “having” and “composed of” but these are contradictory as to the limits they impose on the claim 
Claim 5 recites the limitation “a first circular region” it is unclear if this is one of the region (e.g. the central region or the peripheral region) of claim 1 or a different region. For examination purposes, it has been interpreted to mean any region, however, clarification is required. 
Claim 5 recites the limitation “a second circular region” it is unclear if this is one of the region (e.g. the central region or the peripheral region) of claim 1 or a different region. For examination purposes, it has been interpreted to mean any region, however, clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 20020045813 A1), hereinafter Suzuki.

the array including a central region and a peripheral region surrounding the central region (see annotated fig. 5 below)
the plurality of magnetic field sensors consist of a plurality of first magnetic field sensors (the x-coils as described above) being designed and configured to measure a first component of the magnetic field ([0065] which discloses the detection coil (i.e. sensor) of each magnetic sensor includes a coil for detecting tangential components and the coil includes a coil plane disposed in the x-direction (e.g. for detecting an x component)), 
A plurality of second magnetic field sensors (the y-coils as described above) being designed and configured to measure a second component of the magnetic field ([0065] which discloses the detection 
And a plurality of third magnetic field sensors (20-3 through 20-6, 21-2, 21-7, 22-1, 22-8, 23-1, 23-8, 24-1, 24-8, 25-1, 25-8, 26-2, 26-7, and 27-3 through 27-6, as labeled and consistent with the designations in [0065]) being designed and configured to measure a third component of the magnetic field ([0065] which discloses the detection coil of each magnetic sensor includes a coil for detecting the normal component i.e. the Z-direction).
The first, second, and third components being orthogonal to each other (Examiner notes the x, y, and z components are orthogonal to each other),
And wherein, viewed from a direction perpendicular to the sensor plane (at least fig. 5) the first magnetic field sensors and the second magnetic field sensors are arranged exclusively in the central region of the array (see annotated fig. 5 below) and the third field sensors are arranged exclusively in the peripheral region of the array around the central region of the array (See annotated fig. 5 below). The identified sensors are arranged exclusively in their respective peripheral or central region in that the first and second magnetic field sensors as identified above do not exist in the peripheral region and the third magnetic field sensors as identified above do not exist in the central region.

    PNG
    media_image1.png
    622
    793
    media_image1.png
    Greyscale

Annotated fig. 5

Regarding claim 2,
Suzuki further discloses wherein the number first magnetic field sensors equals the number of second magnetic field sensors (See annotated fig. 5 above. When counted there are 32 of both the first and second magnetic field sensors)

Regarding claim 3,


Regarding claim 4,
Suzuki further discloses wherein the array of magnetic field sensors has, viewed from a direction perpendicular to the sensor plane, is circular (examiner notes the magnetic field sensors which are located within the peripheral region and central region appear to be in a circular array)

Regarding claim 5,
Suzuki further discloses wherein (a) the array of magnetic field sensors is, viewed from a direction perpendicular to the sensor plane, circular (examiner notes the magnetic field sensors which are located within the peripheral region and central region appear to be in a circular array) 
(b) the first magnetic field sensors and the second magnetic field sensors (21-3 through 21-6, 22-2 through 22-7, 23-2 through 23-7, 24-2 through 24-7, 25-2 through 25-7, and 26-3 through 26-6) are arranged centrally in a first circular region of the array (central region see annotated fig. 5 above) and
	(c) the third magnetic field sensors (20-3 through 20-6, 21-2, 21-7, 22-1, 22-8, 23-1, 23-8, 24-1, 24-8, 25-1, 25-8, 26-2, 26-7, and 27-3 through 27-6) are arranged in a second circular region (peripheral region see annotated fig. 5 above) around the first circular region of the array 

	Regarding claim 6,
	Suzuki further discloses comprising 24 of the first magnetic field sensors, 24 of the second magnetic field sensors (See annotated fig. 5 above. When counted there are 32 of the 

	Regarding claim 7,
	Suzuki further discloses wherein the biomagnetic field measuring apparatus is a magnetocardiograph ([0029] which discloses the biomagnetic fields of fig. 6(A)are cardiomagnetic waveforms [0071] which discloses the biomagnetic measurements are results of the positions of fig. 5)


Response to Arguments
	Regarding 35 U.S.C. 112(b) rejections
	Examiner notes the 112(b) rejection of claim 6 have been withdrawn in light of the amendments to the claim.
Regarding 102/103 rejections
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection necessitated by amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/               Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793